Citation Nr: 0001006	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
patellofemoral pain syndrome of the right knee.  

2.  Entitlement to a compensable disability evaluation for 
patellofemoral pain syndrome of the left knee.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 30, 
1978 to June 30, 1994.  Additionally, he had active duty 
service for 10 years, 5 months, and 6 days prior to 
November 30, 1978.  

Previously, in October 1998, the Board of Veterans' Appeals 
(Board) remanded this case to the Winston-Salem, North 
Carolina, regional office (RO) for further evidentiary 
development of the veteran's rating claims with regard to his 
service-connected knee disabilities.  


FINDINGS OF FACT

1.  Right patellofemoral syndrome is manifested by 
subpatellar crepitation upon flexion and extension of the 
veteran's right knee and tenderness to palpation over the 
right lateral semilunar cartilage.  

2.  Left patellofemoral syndrome is manifested by subpatellar 
crepitation upon flexion and extension of the veteran's left 
knee.  


CONCLUSIONS OF LAW

1.  A compensable disability rating for patellofemoral pain 
syndrome of the right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71 
(Plate II), 4.71a (Codes 5257, 5260, and 5261) (1999).  

2.  A compensable disability rating for patellofemoral pain 
syndrome of the left knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71 
(Plate II), 4.71a (Codes 5257, 5260, and 5261) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

The service medical records in the present case indicate 
that, at a routine annual physical examination conducted in 
January 1976, the veteran reported having experienced swollen 
or painful joints, but he did not specify that this 
symptomatology was associated with either of his knees.  This 
evaluation demonstrated that the veteran's lower extremities 
(in terms of strength and range of motion) were normal.  

In October 1978, the veteran was treated for a laceration of 
his left knee incurred while peeling potatoes.  A clean cut 
knife wound of the left knee was diagnosed.  The veteran's 
wound was cleaned and sutured, and he was instructed to 
report to the local dispensary for removal of the sutures 
after six days.  A medical report dated two days later 
indicated that the veteran had sustained a sports injury to 
his left knee.  

After the left knee sutures were removed, the veteran began 
to experience swelling.  Due to post-traumatic ganglion of 
the left upper patellar area noted in November 1978, the 
veteran was referred to the orthopedic clinic, where, in the 
following month, an examination demonstrated a two-centimeter 
by two-centimeter soft tissue mass and a well-healed scar.  
X-rays were negative.  The impression of a mass of the left 
knee was given.  No fluid was found in the mass.  The 
examiner instructed the veteran to return in one month for a 
"re-check" and noted that exploration would be considered 
if the mass was still present.  

In September 1980, the veteran complained of a history of 
knee pain for the previous six months.  He denied any known 
injury.  Physical examination demonstrated stability and 
popping under the patella.  The veteran was referred to the 
knee clinic where, on the same day, he again described right 
knee pain.  The evaluation of the veteran's knee showed 
crepitus but was otherwise within normal limits.  The veteran 
was instructed to run at his own pace for one month and to 
return to the clinic if effusion occurred.  As a result of 
this crepitus, the veteran was temporarily placed on 
restricted duty.  

Thereafter, in January 1982, the veteran reported that he had 
a "knee problem."  Additionally, he explained that he had a 
past history of crepitus and was under treatment.  At a 
September 1982 examination, the veteran's lower extremities 
(in terms of strength and range of motion) were found to be 
normal.  

In October 1987, the veteran sought treatment for complaints 
of popping of, and occasional soreness in, his right knee 
when he ran.  The veteran reported having had a similar 
episode in 1981, when he found relief with anti-inflammatory 
medication and physical therapy.  Physical examination of the 
veteran's right knee in October 1987 demonstrated full range 
of motion with popping on flexion and extension, tenderness 
of the inferior patella with pressure, no joint line 
tenderness, and no pain.  X-rays showed no fracture or 
foreign body.  The veteran was instructed to use ice, and 
prescribed medications; he was referred to the physical 
therapy clinic for rehabilitation.  

Approximately two weeks later, in November 1987, the veteran 
underwent an examination of his right knee at the physical 
therapy clinic, which examination demonstrated an active 
range of motion of this joint which was within normal limits, 
patellar crepitus on flexion and extension, no effusion, and 
no tenderness with palpation.  Ligaments were intact.

In January 1989, the veteran complained of a popping of both 
of his knees, especially when running, and chronic right knee 
pain.  Examination of the veteran's right knee demonstrated 
full range of motion, no effusion, and a negative McMurray's 
test.  Due to the veteran's complaints of chronic right knee 
pain with popping, x-rays were taken of this joint in January 
1989.  The results of this radiographic study were within 
normal limits and showed no significant abnormality.  
Additionally, the veteran was referred to the physical 
therapy clinic where, two weeks later in February 1989, an 
examination of both knees demonstrated full range of motion, 
crepitus, no swelling, mild tenderness, and a non-antalgic 
gait.  The veteran's profile included instructions not to run 
or jump.  

Later in February 1989, the veteran received follow-up 
treatment for bilateral knee pain.  Examination at that time 
showed full range of motion, a normal manual muscle test, no 
tenderness or swelling, and a non-antalgic gait.  

At a periodic examination conducted in November 1989, the 
veteran reported that his right knee "pop[s] . . . out" and 
is aggravated by running.  This examination, however, 
demonstrated that the veteran's lower extremities (in terms 
of strength and range of motion) were normal.  

In April 1990, the veteran complained of bilateral knee pain.  
He was referred to the orthopedic clinic where, in the 
following month, an examination demonstrated full range of 
motion, no effusion, no instability, and negative x-rays.  
The examiner assessed likely mild early degenerative joint 
disease, and instructed him to return for follow-up treatment 
as the occasion required.  

In December 1990, the veteran complained of severe right knee 
pain.  Examination of the veteran's right knee demonstrated 
no swelling, tenderness below the joint, and a range of 
motion which was within normal limits.  Degenerative joint 
disease was assessed.  On the following day, the veteran 
sought treatment for complaints of right knee pain for two 
days and for the onset of a "pop" while playing basketball.  
Additionally, the veteran described mild delayed swelling but 
denied any giving out or locking.  Physical examination 
demonstrated full active range of motion, an audible and 
palpable click in mid-flexion, no effusion, intact and stable 
ligaments, a negative McMurray's test, and tenderness.  
Radiographic studies showed a mild infra patellar spur.  The 
examiner recommended ruling out a right medial meniscus tear.  

The veteran was then referred to the physical therapy clinic 
where he underwent strengthening rehabilitation of his right 
knee between December 1990 and January 1991.  A service 
medical record from the physical therapy clinic indicates 
that, in January 1991, the veteran's right knee pain was 
found to be resolving.  Examination of the veteran's right 
knee at that time demonstrated full active range of motion, 
no tenderness, a negative McMurray's test, and no effusion.  
The examiner noted that the veteran's right knee remained 
stable.  

Due to complaints of bilateral knee pain, x-rays were taken 
of both of these joints in April 1991.  According to the 
radiographic report, the x-rays of the veteran's knees were 
within normal limits.  

At an April 1992 examination, the veteran complained of 
painful and arthritic knees.  The examiner noted that the 
veteran had a P2 profile for arthritis of his knees.  
However, the April 1992 examination demonstrated no findings 
of a disability of either knee.  This evaluation showed that 
the veteran's lower extremities (in terms of strength and 
range of motion) were normal.  

Subsequently, in March 1993, the veteran requested a refill 
of his blood pressure medication.  Examination of his right 
knee at that time showed no effusion, a range of motion which 
was within normal limits, intact ligaments, and crepitance on 
range of motion testing.  Assessments included, in pertinent 
part, degenerative joint disease of the right knee.  Due to 
the veteran's complaints of chronic right knee pain, he was 
referred to the orthopedic clinic where, four days after the 
initial evaluation, he was afforded another physical 
examination.  Evaluation of the veteran's right knee at the 
orthopedic clinic demonstrated moderate effusion, tenderness, 
and crepitus with patellar motion.  X-rays showed no evidence 
of advanced degenerative joint disease.  The impression of 
patellofemoral syndrome was given.  The veteran was then 
referred to the physical therapy clinic where, in April 1993, 
he complained of increased pain in the previous three months 
secondary to overuse playing basketball.  Examination at the 
physical therapy clinic showed full range of motion of the 
knee, no atrophy, and marked patellofemoral joint crepitus.  
The assessment of patellofemoral joint pain was made.  

At the retirement examination conducted in January 1994, the 
veteran reported that he experienced swelling of his knees 
anytime he ran or played sports.  While the retirement 
examination indicated that the veteran had dry nodule warty 
lesions above his right knee and that he had a P-2 profile of 
"degenerate arthritis" of both knees, this evaluation also 
specifically demonstrated that his lower extremities (in 
terms of strength and range of motion) were normal.  

The veteran retired from active military duty in June 1994.  
Thereafter, in January 1995, he was afforded a VA general 
medical examination, at which time he complained of bilateral 
knee pain and popping.  He also reported that his left knee 
swelled a little at times.  Physical examination of the 
veteran's knees demonstrated the ability to squat to the 
floor and to stand back up, normal ranges of motion, and no 
abnormalities.  X-rays taken of the veteran's knees showed a 
spur formation at the superior patella tendinous insertion on 
the left and at the inferior patella tendinous insertion on 
the right.  Otherwise, the veteran's knees were unremarkable.  
The examiner concluded that, while the physical examination 
of the veteran's knees did not reveal arthritis, the 
radiographic studies of these joints did support a diagnosis 
of degenerative joint disease.  

By a rating action dated in April 1995, the RO granted 
service connection for patellofemoral syndrome of the right 
knee and for patellofemoral syndrome of the left knee.  
Additionally, the RO assigned noncompensable ratings to each 
of these service-connected disabilities, effective from July 
1994.  The veteran's service-connected bilateral knee 
disabilities remain evaluated as noncompensably disabling.  

According to statement of the case furnished to the veteran 
in May 1997 as well as the supplemental statement of the case 
mailed to him in May 1999, the RO considered several 
applicable diagnostic codes when evaluating his 
service-connected bilateral knee disabilities.  Specifically, 
the RO evaluated the veteran's compensable rating claims in 
light of the diagnostic codes which evaluate impairment 
resulting from recurrent subluxation or lateral instability 
and which rate disability caused by limitation of motion of 
the leg.  

Diagnostic Code 5257 addresses impairment of the knee 
involving recurrent subluxation or lateral instability.  
According to this code, evidence of slight recurrent 
subluxation or lateral instability warrants the assignment of 
a 10 percent disability evaluation.  Evidence of moderate 
recurrent subluxation or lateral instability will result in 
the assignment of a 20 percent disability rating.  Evidence 
of severe recurrent subluxation or lateral instability 
warrants the assignment of a 30 percent disability 
evaluation.  38 C.F.R. § 4.71a, Code 5257 (1999).  

Additionally, according to the specific diagnostic codes 
regarding limitation of motion of the knee, evidence that 
flexion of the leg is limited to 60 degrees will result in 
the assignment of a noncompensable evaluation.  Evidence that 
flexion of the leg is limited to 45 degrees warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Code 5260 (1999).  Furthermore, evidence that 
extension of the leg is limited to 5 degrees warrants the 
assignment of a noncompensable rating.  Evidence that 
extension of the leg is limited to 10 degrees will result in 
the assignment 10 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Code 5261 (1999).  

Throughout the current appeal, the veteran has essentially 
asserted that his service-connected bilateral knee 
disabilities have increased in severity beyond the impairment 
contemplated by the currently assigned noncompensable 
ratings.  In the claim which was received at the RO in 
November 1996, the veteran asserted that he experiences 
painful and swollen knees which affect his ability to perform 
his duties as a corrections officer.  

At the personal hearing conducted at the RO before the 
undersigned member of the Board in June 1998, the veteran 
testified that he experienced swelling, pain, cracking, 
popping, and locking of his right knee when he participates 
in any increased activity such as walking, running, or mowing 
the lawn.  Hearing transcript (T.) at 3-5, 16-17.  According 
to the veteran's testimony, he wears a brace over his right 
knee (which was initially issued by the military) when 
performing any type of activity, such as moving the lawn, to 
stabilize his right kneecap and to alleviate swelling in the 
joint.  T. at 9-10.  The veteran also testified that he has 
not recently sought treatment for his knees and that he 
self-medicates his knee condition with Naproxen or Motrin and 
with the application of ice, heat, or sports cream.  
T. at 6-7, 11.  Additionally, the veteran stated that he had 
not lately missed work due to his knee condition.  T. at 11.  
Furthermore, the veteran testified that his left knee is 
"better" than his right knee and that his left knee had not 
acted up (in terms of pain and swelling, for example) in at 
least a year or so.  T. at 15-16.  

According to the pertinent post-service medical records which 
have been obtained and associated with the claims folder, the 
veteran complained of right knee pain in August 1996.  
Examination of his extremities demonstrated no edema or 
lesions.  Three months later, the veteran sought treatment 
for complaints of severe right knee pain and swelling.  He 
explained that the pain worsened after he ran and that he 
runs two to three miles a day.  Physical examination 
demonstrated tenderness over the lateral joint and no 
effusion or crepitus.  X-rays taken of the veteran's right 
knee showed osteophytes.  A diagnostic impression of knee 
pain was given, and the veteran was referred to the 
orthopedic clinic.  

At a March 1997 evaluation at the orthopedic clinic, the 
veteran complained of pain, occasional swelling, and 
degenerative joint disease of his right knee which worsened 
with his daily jogging.  Physical examination of the 
veteran's right knee demonstrated "ok" ligaments, no 
effusion, tenderness along the anterior medial joint line, 
and possible slight medial laxity of the joint anteriorly.  
The examiner noted that x-rays taken of the veteran's right 
knee in June 1995 and in November 1996 were essentially 
within normal limits except for minimal degenerative joint 
disease.  The impression of a anterior lateral right knee 
tear was given.  

Thereafter, in February 1998, the veteran was afforded a VA 
joints examination, at which time he complained of swelling 
of both of his knees after any strenuous activity (including 
running, jumping, extended walking, or prolonged standing), 
"popping" in both knees from time to time, and having 
problems climbing steps.  Physical examination of the 
veteran's knees demonstrated a normal appearance, no redness 
or swelling, slight (but not marked) tenderness along the 
joint spaces bilaterally, full range of motion, and crepitus 
through the entire range of motion on both sides.  The 
veteran informed the examiner that he had lost no time from 
work for this problem.  X-rays taken of the veteran's knees 
showed early degenerative changes without significant change 
since the last evaluation in January 1995.  The examiner 
diagnosed residuals of patellofemoral syndrome, including 
minimal degenerative joint disease.  

In March 1999, the veteran was afforded another VA 
examination, at which time he complained of pain, popping, 
and swelling in his right knee.  He asserted that his knee 
occasionally gave out on him.  The veteran also stated that 
he was not able to withstand any strenuous exercises which 
caused impact to his right knee, that he took oral medication 
for his knee pain, and that he wore a knee brace 
intermittently.  At the time of the examination, the veteran 
had no complaints referable to his left knee.  Additionally, 
the veteran denied having lost any time from work in the 
previous 12 months.  

Physical examination demonstrated the ability to ambulate 
without a limp, normal external appearance of both knees, no 
measurable atrophy of either thigh or calf, deep tendon 
reflexes which were hypoactive but equal bilaterally in the 
lower extremities, normal extensor hallucis longus power, and 
a sensory and vascular evaluation which was within normal 
limits.  Evaluation of the veteran's right knee in particular 
showed no palpable joint effusion, full range of motion, 
subpatellar crepitation upon flexion and extension of the 
joint, intact cruciate and collateral ligaments, tenderness 
to palpation over the right lateral semilunar cartilage, and 
a negative McMurray's sign.  Examination of the veteran's 
left knee revealed no palpable joint effusion, full range of 
motion, subpatellar crepitation upon flexion and extension of 
the joint, intact cruciate and collateral ligaments, and no 
tenderness to palpation over the medial or lateral joint 
space.  

X-rays taken of the veteran's knees were negative.  The 
examiner specifically stated that these radiographic films 
did not show evidence of early osteoarthritic changes in 
either of the veteran's knees.  The examiner diagnosed 
patellofemoral arthritis of the right and left knees with 
normal x-rays.  Furthermore, the examiner stated that he was 
unable to provide additional comment on the veteran's 
disability (except at the time of the examination).  

Right Knee

With regard to the veteran's right knee claim, the Board 
acknowledges his assertions that he experiences swelling, 
pain, cracking, popping, locking, and instability of his 
right knee when he participates in activity such as walking, 
running, or mowing the lawn.  Hearing transcript (T.) at 3-5, 
9-10, 16-17.  Additionally, the Board notes that, at the 
March 1997 evaluation, the examiner stated that x-rays taken 
of the veteran's right knee in June 1995 and in November 1996 
were essentially within normal limits.  

Furthermore, x-rays taken of the veteran's knees at the 
February 1998 VA joints examination showed early degenerative 
changes without significant change since the evaluation in 
January 1995, and the examiner diagnosed residuals of 
patellofemoral syndrome, including minimal degenerative joint 
disease.  Although the examiner who conducted the March 1999 
VA joints examination diagnosed patellofemoral arthritis of 
the right knee, the x-rays taken of this knee at that 
evaluation were negative.  In fact, the examiner specifically 
stated that the radiographic films did not show evidence of 
osteoarthritic changes in the veteran's knee.  

Although the presence of degenerative changes in the 
veteran's right knee has not been clearly shown by 
radiographic evidence, even if the Board were to evaluate the 
veteran's service-connected right knee disability as if 
arthritis were present, a compensable rating may not be 
assigned.  Recent medical examinations have demonstrated that 
the veteran has full range of motion of his right knee.  Such 
a range of motion of the veteran's right knee does not 
warrant a compensable rating based upon impairment resulting 
from traumatic arthritis (which requires consideration of the 
limitation of flexion and extension of the joint).  See 
38 C.F.R. § 4.71a, Codes 5003, 5010, 5260, and 5261 (1999).  
Additionally, even if the presence of arthritis was clearly 
shown, a 10 percent rating would not be warranted under Code 
5003 unless there is at least some limitation of motion, 
albeit noncompensable under Code 5260 or 5261.  Diagnostic 
Code 5003.

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. § 4.40, this provision is qualified by specific 
rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Codes 5260 and 5261 contemplate 
limitation of motion of the knee (specifically limitation of 
flexion and extension of this joint).  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered by any examiner charged with evaluating the 
veteran's disability.  In this case, the recent examiner has 
indicated that it is not possible to say how disabling the 
veteran's problem is beyond the specific findings made on 
examination.  Consequently, to assign an increased rating 
based on greater limitation of flexion or extension than 
shown on examination merely because the veteran has reported 
problems such as pain on use, etc. would render the 
examiner's findings and conclusions unnecessary.  It does not 
appear that this is the result contemplated by the process 
mandated by DeLuca, or contemplated by regulation.  

Moreover, in the present case, there is no suggestion of 
disabling problems that have resulted from disuse.  For 
example, the recent medical examinations have specifically 
demonstrated that, despite the findings of subpatellar 
crepitation upon flexion and extension of the right knee 
joint and tenderness to palpation over the right lateral 
semilunar cartilage, the veteran's service-connected right 
knee disability is currently manifested by a normal external 
appearance, the ability to ambulate without a limp, no 
measurable atrophy of the thigh or calf, deep tendon reflexes 
which are hypoactive but equal in the lower extremity, normal 
extensor hallucis longus power, a sensory and vascular 
evaluation which is within normal limits, no palpable joint 
effusion, full range of motion, intact cruciate and 
collateral ligaments, a negative McMurray's sign, and no 
redness or swelling.  

In view of the lack of evidence showing a recent need for 
treatment of the veteran's service-connected right knee 
disability, the Board gives significant weight to the recent 
medical conclusions as to the extent of disability caused by 
the veteran's symptoms.  The Board concludes, therefore, that 
a compensable rating for the veteran's service-connected 
right knee disability based upon any functional impairment he 
may experience in this joint due to pain on use, etc. cannot 
be awarded.  See 38 C.F.R. § 4.40 and DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

Additionally, the most current medical examinations have not 
demonstrated laxity or instability of the veteran's right 
knee.  In fact, the most recent examination of the veteran's 
right knee, which was completed in March 1999, demonstrated 
intact cruciate and collateral ligaments as well as a 
negative McMurray's sign.  Without competent evidence of at 
least slight recurrent subluxation or slight lateral 
instability, a compensable rating of 10 percent for the 
veteran's service-connected right knee disability cannot be 
awarded.  See 38 C.F.R. § 4.71a, Code 5257 (1999).  
Consequently, a compensable rating for the service-connected 
patellofemoral pain syndrome of the veteran's right knee is 
not warranted.  

Left Knee

With regard to the veteran's left knee disability, the Board 
notes that the veteran has reported little to no current 
problem with his left knee.  For instance, he testified at 
the June 1998 personal hearing that his left knee is 
"better" than his right knee and that his left knee has not 
acted up (in terms of pain and swelling, for example) in at 
least a year or so.  T. at 15-16.  Furthermore, at the time 
of the March 1999 VA joints examination, the veteran denied 
having any complaints referable to his left knee.  

The Board also acknowledges that X-rays taken of the 
veteran's knees at the February 1998 VA joints examination 
showed early degenerative changes without significant change 
since the evaluation in January 1995 and that the examiner 
diagnosed residuals of patellofemoral syndrome, including 
minimal degenerative joint disease on x-rays.  Furthermore, 
the examiner who conducted the March 1999 VA joints 
examination diagnosed patellofemoral arthritis of the left 
knee.  Significantly, however, x-rays taken of the veteran's 
knees at the March 1999 examination were negative.  In fact, 
the examiner (who diagnosed patellofemoral arthritis of the 
veteran's left knee) also specifically stated that the 
radiographic films did not show evidence of osteoarthritic 
changes in the veteran's knee.  Furthermore, in diagnosing 
left knee arthritis, the examiner also then added "with 
normal x-rays."  

As with the right knee, even if the Board were to evaluate 
the veteran's service-connected left knee disability as if 
arthritis were present, a compensable rating could not be 
assigned.  Recent medical examinations have demonstrated that 
the veteran has full range of motion of his left knee.  See 
38 C.F.R. § 4.71a, Codes 5003, 5010, 5260, and 5261 (1999).  
Moreover, there is no indication that the veteran's 
complaints of pain, etc. can be quantified beyond the 
findings specifically made on examination.  DeLuca, supra.  

The recent medical examinations have specifically 
demonstrated that, despite a finding of subpatellar 
crepitation upon flexion and extension of the left knee 
joint, the veteran's service-connected left knee disability 
is currently manifested by a normal external appearance, the 
ability to ambulate without a limp, no measurable atrophy of 
the thigh or calf, deep tendon reflexes which are hypoactive 
but equal in the lower extremity, normal extensor hallucis 
longus power, a sensory and vascular evaluation which is 
within normal limits, no redness or swelling, no tenderness 
to palpation over the medial or lateral joint space, full 
range of motion, no palpable joint effusion, and intact 
cruciate and collateral ligaments.  

As with the right knee, the absence of any indication of 
problems due to disuse and the absence of any suggestion that 
the veteran needs ongoing regular care leads the Board to 
conclude that functional debility experienced by the veteran, 
if any, does not rise to a compensable degree.  Id.  
Additionally, recent medical examinations have not 
demonstrated any laxity or instability of the veteran's left 
knee.  Without competent evidence of at least slight 
recurrent subluxation or slight lateral instability, a 
compensable rating of 10 percent for the veteran's 
service-connected left knee disability cannot be awarded.  
See 38 C.F.R. § 4.71a, Code 5257 (1999).  Consequently, a 
compensable rating for the service-connected patellofemoral 
pain syndrome of the veteran's left knee is not warranted.  

As noted above, it has not been clearly established by x-ray 
findings that the veteran has arthritis in either knee.  
Consequently, the provision of Diagnostic Code 5003 that 
allows for the award of a 10 percent rating when there is x-
ray evidence of involvement of two or more major joints does 
not aid the veteran in his claim for increased ratings.


ORDER

A compensable disability rating for patellofemoral pain 
syndrome of the right knee is denied.  

A compensable disability rating for patellofemoral pain 
syndrome of the left knee is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

